COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Richmond, Virginia


PLASTIC PRODUCTS, INC. AND
 LMI INSURANCE CO.

v.          Record No. 1963-95-2            MEMORANDUM OPINION * BY
                                         JUDGE JOHANNA L. FITZPATRICK
MILDRED CLARK BULLOCK                           APRIL 16, 1996


            FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
               S. Vernon Priddy, III (Ralph L. Whitt, Jr.;
               Jennifer G. Marwitz; Sands, Anderson, Marks &
               Miller, on brief), for appellants.

               No brief or argument for appellee.



        In this workers' compensation case, Plastic Products, Inc.

and its insurer, LMI Insurance Co. (collectively referred to as

employer), appeal the commission's decision awarding benefits to

Mildred C. Bullock (claimant).      Employer argues that the

commission erred in finding that claimant's fall arose out of her

employment.      For the reasons that follow, we hold that claimant's

fall was a noncompensable, unexplained accident and reverse the

commission's decision.

        Claimant worked for employer as a supervisor in the cutting

department, shipping and receiving department, and the sewing

room.       On July 15, 1994, claimant was going downstairs from the

sewing room to the cutting department when she fell.      Claimant

testified that the stairs are steep and dark, and that there was
        *
      Pursuant to Code § 17.116.010 this opinion is not
designated for publication.
no light bulb in the receptacle.       Claimant wears bifocals, and

her glasses slipped just before she fell.      She does not know why

she fell, but speculated that either the glasses slipping caused

her fall or she looked out of her bifocals wrong.      Claimant does

not know whether anything on the steps could have caused her

fall.

        When she fell, claimant injured her right hip and pelvis.

She sought benefits from August 11, 1994 and continuing.      The

commission awarded benefits to claimant and found that:      (1) the

dark, steep stairs "represent[ed] a condition peculiar to the

workplace," and (2) the missing light bulb and height of the

stairs were added risks of claimant's employment.
        Employer argues that the commission erred in awarding

benefits to claimant because she failed to prove that her fall

"arose out of" her employment.

        The law is well-established that, "[t]o qualify for workers'

compensation benefits, an employee's injuries must result from an

event 'arising out of' and 'in the course of' the employment."

Pinkerton's, Inc. v. Helmes, 242 Va. 378, 380, 410 S.E.2d 646,

647 (1991).    This Court recently addressed the "arising out of"

prong in the context of an unexplained fall case.       PYA/Monarch v.

Harris, ___ Va. App. ___, ___ S.E.2d ___ (1996).       In formulating

the "arising out of" analysis applicable in unexplained fall

cases, the Court determined that it was "bound by the rationale

of Pinkerton's that an unexplained fall is not compensable '[i]n




                                   2
the absence of a showing that the [injury] 'arose out of' the

employment'" and concluded that the "commission improperly

extended the increased effects analysis properly used in

idiopathic fall cases to an unexplained fall situation."         Id. at

___, ___ S.E.2d at ___ (quoting Pinkerton's, 242 Va. at 381, 410

S.E.2d at 648).    Thus, "in an unexplained fall case in Virginia,

a claimant must prove by a preponderance of the evidence that the

fall 'arose out of' the employment by establishing a causal

connection between his or her employment and the fall."      ___ Va.

App. at ___, ___ S.E.2d at ___.
        In the instant case, the commission erred in finding a

causal connection between claimant's fall and her employment and

in applying the increased effects analysis to a non-idiopathic

fall.    Claimant's evidence established that she did not know what

caused her to fall down the stairs.      Although she speculated that

she fell when her glasses slipped or when she looked out of her

bifocals wrong, she could not relate her fall to an employment-

related condition.    No evidence in the record showed that the

stairs were defective or that a foreign substance was on the

stairs.    Claimant's testimony that the stairs were dark and steep

is insufficient to prove that the darkness or steepness of the

stairs actually caused her fall.       Additionally, the commission

improperly utilized the increased effects analysis applicable in

idiopathic fall cases.    The record contained no evidence that an

idiopathic condition of claimant caused her fall.      Because



                                   3
claimant's fall was clearly an unexplained accident, and she

failed to show the requisite causal connection between her

employment and her fall, the commission erred in awarding

benefits.

     Accordingly, the decision of the commission is reversed.
                                                  Reversed.




                                4